                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

 WILLIAM DUN, et al.,                           CV 16-23-BU-BMM

 Plaintiffs,                                           ORDER

 v.

 TRANSAMERICAN PREMIER
 LIFE INSURANCE COMPANY, et
 al.,

 Defendants.

       Plaintiff has moved for admission of S. Micha Salb (Mr. Salb), (Doc. 57),
to practice before this Court in this case with Daniel P. Buckley of Buckley Law
Office, P.C. and Lawrence Anderson, Anderson Law Office to act as local
counsel. Mr. Salb’s application appears to be in compliance with L.R. 83.1(d).

       IT IS HEREBY ORDERED:

       Plaintiff’s motion to allow Mr. Salb to appear on their behalf (Doc. 57) is
GRANTED on the following conditions:

       1. Local counsel, Mr. Buckley and Mr. Anderson, will be designated as lead
counsel or as co-lead counsel with Mr. Salb. Mr. Salb must do his own work. He
must do his own writing, sign his own pleadings, motions, briefs and other
documents served or filed by him, and, if designated co-lead counsel, must appear
and participate personally in all proceedings before the Court. Local counsel, Ms.
Buckley and Mr. Anderson, shall also sign such pleadings, motions and briefs and
                                        -1-
other documents served or filed.

      2. Admission is not granted until Mr. Salb, within fifteen (15) days from the
date of this Order has filed an acknowledgment and acceptance of his admission
under the terms set forth above.

      3. Admission is personal to Mr. Salb.

      DATED this 3rd day of October, 2018.




                                      -2-
